Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Currently, claims 15-16, 19-23, 26-30 are pending in the instant application.  Claims 1-14, 17-18, 24-25 have been canceled and claims 20-21 and 27-28 are withdrawn.  This action is written in response to applicant’s correspondence submitted 7/16/2021. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Final.

Withdrawn Rejections

The improper markush rejection of claims 15-19, 22-26, and 29-30 is withdrawn in view of the amendment to the claims.
The rejection of claims 15, 19, 22-23 under 35 USC 101 is withdrawn in view of the amendment to the claims. 
The rejection of claims 15, 19, 22-23 under 35 USC 102(a) is withdrawn in view of the amendment to the claims.             
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 16, 26, and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. Claims 16, 26, and 29-30 recite an abstract idea and natural phenomenon.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. This rejection was previously presented and is rewritten to address the amendment to the claims. 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception)? Yes in the instant case the claims are directed to a natural phenomenon and an abstract idea. Claim 16 recites assigning the expression level of the target gene to a discriminant to evaluate the presence or absence of malignant brain tumor.  The claims appear to encompass the comparison of data which is an abstract idea (i.e. asking the question whether or not a measured amount is more than a control amount). Additionally the “assigning” step in claim 16 set forth evaluating or assigning expression data, which is an abstract idea that is a mental process, which can occur in the human mind by considering data and drawing a conclusion. 

 These judicial exception is not integrated into a practical application because while claim 16 recites treating the human subject for a malignant brain tumor or performing a diagnostic procedure on the malignant brain tumor, this step is condition because the claim requires evaluating the presence or absence of malignant brain tumor and does not require detecting a subject with brain tumor as such the treating and performing steps occur only when the presence of malignant brain tumor is detected.   Because the treating step and performing step is conditional, the claim do not include additional elements that use or apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception and there is no recitation of additional elements and does not amount to significantly more than the judicial exception.   
Claims 29-30 limit the kit or device and claims 26 limit the probe of the kit or device.   These claims do not recite additional elements that apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on judicial exception.   
Step 2B:  Does the claim recite additional elements that amount to significantly more than the judicial exception? No. In the instant case the claims as a whole do not appear to amount to significantly more than the exception to which they are directed.  While the claims recite elements of using a kit or device to measure an expression level of a miR-6510-5p in a sample using a polynucleotide capable of specifically binding to miR-6510-5p, it is noted that the limitation appears to be broadly drawn with the basic reagents necessary to collect the data required to apply the judicial exception to which the claims are directed.  Additionally it is noted that using such a broadly recited kit or device is routine and conventional in the art.  Measuring 
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection non page 9 and asserts that the elected species hsa-miR-6510-5p is being specifically recited and the claims recite treating and diagnosing steps and the claims are now significantly more than the judicial exception.  This response has been reviewed but not found persuasive.  The claims recite “a hsa-miR-6510-5p” and do not require measuring the expression level of the entire has-miR-6510-5p and encompass any two or more nucleotides for detection.  Additionally the claims do not require detecting a malignant brain tumor than administering a treatment to the subject with the brain tumor as claim 16 recites evaluating the presence or absence of malignant brain tumor, as such the recitation of evaluating presence or absence indicates that both the presence and absence of malignant brain tumor is determined and the step of treating and performing a diagnostic only occurs for subjects with a malignant brain tumor and the claim encompasses both subjects with and without brain tumor.  As such treating does not necessarily occur if the subject is evaluated for the absence of a brain  tumor and therefore the step of treating and performing does not integrate the judicial exception and is not significantly more than the judicial exception.  For these reasons and reasons of record the rejection is maintained.
Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 19, 22-23, 26, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 15 and 16 are unclear over the recitation “for detecting malignant brain tumor” as recited in the preamble of claim 15 and 16 in combination with the phrase indicative that the subject has a malignant brain tumor (claim 15)  and evaluating the presence or absence of malignant brain tumor (claim 16) and treating the human subject or performing a diagnostic procedure on the malignant brain tumor (claim 15 and 16).  The preamble of the claim appears to require that malignant brain tumor in a subject is present and is detected by the method but this is contradicted by the breadth of evaluating the presence or absence of malignant brain tumor (claim 16) and final steps of treating and performing diagnostic procedure.  Thus it is unclear if the claim is directed to a method of detecting malignant brain tumor, a method of treating malignant brain tumor, or performing a diagnostic procedure and if Applicants intend to require any particular result from measuring and comparing (claim 15) or evaluating (claim 16) or if there is any particular compared level of miR-6510-5 present and detected in the sample of the subject.  
Claim 15 and 16 are unclear over the recitation of “measuring an expression level of a hsa-miR-6510-5p”, the recitation of “a has-miR-6510-5p” renders the claim indefinite.  It is unclear if the claim is requiring measuring all of hsa-miR-6510-5p, some portion of hsa-miR-6510-5p or even just two nucleotides of hsa-miR-6510-5p, which would change what was being measured, evaluated and compared because measuring any two or more nucleotides of has-miR-6510-5p for detection of malignant brain tumor would encompass any number of different nucleic acids detected beyond miR-6510-5p.  The metes and bounds of the claim are indefinite 
Claim 16 is unclear over the recitation of “assigning the expression level of the target gene in the sample from the subject to a discriminant” with regard to evaluating whether or not a subject has malignant brain tumors, as recited in the independent claims.  The claims do not set forth any manner in which the measured expression level and the control expression level as well as discriminant are in fact intended to be used to make the required evaluation.  Where there are a myriad methods for using gene expression levels (direct comparison, factors in calculation)it is unclear how Applicants intended for the claimed “evaluating” (claim 15) and “assigning” (claim 16) to be practiced.  The rejection of claims under 35 USC 112 is appropriate where the metes and bounds and requires steps of the claims are unclear.  Furthermore it is unclear what it means for two expression levels to be measured “in the same way” and using “both” of the measured levels or assigning a discriminant.  The specification does not define the phrases “in the same way” or “using both” and it is not clear if this requires that the same types of samples be used, the same techniques are to be used, the same values are to be used or any other requirement.  For example if the same technique is used to detect expression but the test sample in brain tissue is measured but the control in whole blood is measured has expression been measured “in the same way”?  It could be answered yes the same way was used because common primers and amplification conditions were used (for example) or it could be answered no even though some things were the same the different samples results in this not being “the same way”.  Additionally it is unclear how malignant brain tumor is evaluated in a subject by using both measured and controlled expression.  With regard to claim 16, it is unclear how expression level is assigned a discriminant that is capable of discriminating malignant brain tumor  because 
Response to Arguments
The response traverses the rejection on page 9-10 of the remarks mailed 07/16/2021.  The response asserts the claims have added a comparing step of the expression level and it has been clarified that lower expression level of has-miR-6510-5p is indicative that the subject has malignant brain tumor.  The response asserts that claim 16 has been clarified that discrimination of an expression level is carried out by a group comparison.  This response has been reviewed but not found persuasive.  While claim 15 has added a comparing step, the amendments to the claim render the claim indefinite for the reasons stated above.  Additionally claim 16 remains indefinite due to the amendment to the claims.  For these reasons and reasons of record the rejection is maintained.
Claim Rejections - 35 USC § 112- Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19, 22-26, 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method for detecting malignant brain tumor in a human subject comprising:

level of hsa-miR-6510-5p obtained from a blood sample from a healthy human subject; and
detecting a decreased level of hsa-miR-6510-5p in the blood sample from the subject as compared to the control expression level of hsa-miR-6510-5p obtained from a blood sample from a healthy human subject, wherein the decreased level of hsa-miR-6510-5p indicates that the individual has malignant brain tumor, and 
treating the human subject for malignant brain tumor or performing a diagnostic procedure on the malignant brain tumor of the human subject, wherein the treatment comprising surgery, radiotherapy, chemotherapy or a combination thereof, and wherein the diagnostic procedure comprises a diagnostic imaging method selected from CT scanning, magnetic resonance imaging, and cerebral angiography. 

does not reasonably provide enablement for the methods as claimed which broadly encompass any levels of “a” hsa-miR-6510-5p.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.   This rejection was previously presented and has been rewritten to address the amendment to the claims. 

            The nature of the invention and the breadth of the claims
            The claims are drawn to method for detecting malignant brain tumor in a human subject.  The claims are directed to measuring an expression level of a miR-6510-5p and encompass measuring the level in a blood, serum, or plasma from a human subject and a control subject.  The claims encompass detecting any level of any nucleic acid that is two or more nucleotides of miR-6510-5p as the claim recites measuring an expression level of “a” has-miR-6510-5p and any use of the control expression level.  Additionally the claims encompass assigning any discriminant.  While the claims require a kit comprising a nucleic acid capable of specifically binding miR-6051-5p the claimed methods do not appear to specifically require that miR-6051-5p level is used in the detecting. 

Guidance in the Specification and Working Example           
            The instant specification provides an example of analysis of miRNA expression levels in malignant brain tumors.  The specification provides that in the analysis of miRNA from serum samples from malignant brain tumors, the particular miR-6051-5p is decreased as compared to the level of miR-6051-5p in serum sample of healthy control human subjects (see table 2). 
            The specification does not teach assigning a discriminant to miR-6051-5p.  The specification does not teach analysis of any non-human subjects, analysis of gene expression in any non-blood samples, or association of anything other than decreased miR-6051-5p as compared to a control as associated with malignant brain tumor. 
The unpredictability of the art and the state of the prior art
While the state of the art and level of skill in the art with regard to analysis of miRNA expressed in any sample is high, the unpredictability of associating any gene expression level or comparison thereof or assigning a discriminant with presence of malignant brain tumor as encompassed by the claims is higher.  Such unpredictability is demonstrated by the related art. 
            
Because the claims broadly encompass any level of gene expression and assigning any discriminant, with no standard or references with regard to what would be considered, for example, normal abundance, it is relevant to point out that the prior art of Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the 
Quantity of Experimentation
 A large and prohibitive amount of experimentation would be required to make and use the claimed invention. Such experimentation would require case:control analysis of any biological sample type of interest from any subject animal of interest. Because the claims does not require any particular gene expression values for accurate detection, the experimentation would require replication of all the experimentation of the instant specification with multiple replicates of individual samples.
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention in the full scope as claimed.
Response to Arguments
The response traverses the rejection on page 10 of the remarks and asserts the claims as amended comply with the enablement rejection. This response has been reviewed but not found persasuive.  While the claims have been amended to recite human subject and blood, serum or plasma sample, the claims encompass any two or more nucleotides of has-miR-6510-5p that are 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 26, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piwecka (Molecular Onology, 2015, 9, pp 1324-1340).
Piwerks teaches evaluating miRNA expression levels by detecting miRNA profiles (target nucleic acid in a sample) using Human miRNA microarray (Agilent) (using a kit or device that comprises probes and DNA hybridization, probes comprise miR-6510-5p) of human subjects with human glioma using tumor samples (claim 17).  The human miRNA microarray comprises probes for miR-6510-5p.  Additionally the Agilent human miRNA array is a device and a kit that comprises probes that comprise polynucleotides consisting of a nucleotide sequence complements to SEQ ID NO 5 comprising 15 or more consecutive nucleotides as the miRNA array and a device that used to measure nucleic acid hybridization (claim 26, 29-30). It . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 26, and 29-30   are rejected under 35 U.S.C. 103 as being unpatentable over Piwecka (Mol Onc 2015, 9, 1324-1340).
Piwerks teaches evaluating miRNA expression levels by detecting miRNA profiles (target nucleic acid in a sample) using Human miRNA microarray (Agilent) (using a kit or device that comprises probes and DNA hybridization, probes comprise miR-6510-5p) of human subjects with human glioma using tumor samples.  The human miRNA microarray comprises 
Piwerks does not teach analysis of blood samples.
However it was routine in the art to use blood samples to detect miRNA expression in cancer.  Specifically Piwerks teaches the difficulty of accessing normal unaffected brain tissue as a control sample and teaches other approaches have been used including peripheral blood of glioblastoma patients.  
Therefore it would have been prima facie obvious to the ordinary artisan to use blood samples in the method of Piwerks for analysis of miRNA expression of malignant brain tumors to eliminate the use of brain tissue, as it is difficult to obtain normal brain tissue, as taught by Piwerks. The ordinary artisan would have had a reasonable expectation of success that the use of blood samples in subjects with brain tumors could be used in the method of Piwerks because . 
Response to Arguments
The response traverses the rejection on page 12 of the remarks mailed 07/16/2021, the response asserts that Piwecka does not teach analysis of blood samples and there is no disclosure of all claimed features and does not directly disclose miR-6510-5p.  This response has been reviewed but not found persuasive.  The claims do not require expression levels of miR-6510-5p are detected, the claims merely require measuring an expression level of “a” miR-6510-5p which encompasses any two or more nucleotides and does not necessarily require detection of miR-6510-5p.  As such Piwecka renders obvious the claimed invention.   

Conclusion
No claims are allowable.  It is noted that if the claims were amended to claim 15 below this would overcome the rejections of record. 
Claim 15.  A method for detecting malignant brain tumor in a human subject comprising:
measuring an expression level of hsa-miR-6510-5p in a blood sample from the subject; comparing the measured expression level of hsa-miR-6510-5p to a control expression
level of hsa-miR-6510-5p obtained from a blood sample from a healthy human subject; and
detecting a decreased level of hsa-miR-6510-5p in the blood sample from the subject as compared to the control expression level of hsa-miR-6510-5p obtained from a blood sample from a healthy human subject, wherein the decreased level of hsa-miR-6510-5p indicates that the individual has malignant brain tumor, and 
treating the human subject for malignant brain tumor or performing a diagnostic procedure on the malignant brain tumor of the human subject, wherein the treatment comprising surgery, radiotherapy, chemotherapy or a combination thereof, and wherein the diagnostic procedure comprises a diagnostic imaging method selected from CT scanning, magnetic resonance imaging, and cerebral angiography. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634